ORDER
PER CURIAM.
Jesse Bunch (hereinafter, “Claimant”) appeals from the award of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) finding the Second Injury Fund (hereinafter, “SIF”) not liable for permanent total disability benefits (hereinafter, “PTD benefits”). Claimant raises three points on appeal, alleging the Commission erred in failing to award him PTD benefits in that: (1) failure to award PTD benefits was contrary to the overwhelming weight of the evidence; (2) Claimant’s prior injuries to his right knee, neck, and lower back triggered SIF liability; and (3) the Commission erroneously determined the preexisting permanent partial disability of Claimant’s left wrist.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).